TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00577-CV


                                     In re Sharon F. Blythe


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. Relator contends that the Court

should order the City to delete the phrase “at an election for which the City must pay” from the

ballot language at issue. Relying on this Court’s recent decision in In re Linder, No. 03-19-00553-

CV, 2019 WL 3978582, at *2 (Tex. App.—Austin Aug. 22, 2019, orig. proceeding), relator argues

that this phrase misrepresents chief features of the proposed ordinance because it implies that

the City will necessarily incur additional election costs to comply with the voter-approval

provisions. See Dacus v. Parker, 466 S.W.3d 820, 826 (Tex. 2015). However, the proposed

ordinance here lacks the language in the Linder ordinance that requires voter approval only “at

the next required uniform election date.” (Emphasis added.) The omission of this limitation

means that the language in the ordinance here is ambiguous and could potentially be read to

require voter approval at the next uniform election date, whether or not the City was already

planning an election on that date.1 See Tex. Elec. Code § 41.001(a) (allowing municipalities to


        1 The City elections for City Council are held the first Tuesday in November of every
even-numbered year. See Austin, Tex., Charter Art. III, § 2. However, the City may have
elections in May and November of odd- and even-numbered years. See Tex. Elec. Code § 41.001(a)
(defining uniform election dates).
hold elections in May and November of odd- and even-numbered years). For this reason, the

inclusion of the phrase “at an election for which the city must pay” in the ballot language at issue

here is not misleading because this proposed ordinance is drafted differently from the one at

issue in Linder. See In re Linder, 2019 WL 3978582, at *2.

               We also disagree with the relator’s other arguments against the ballot language.

Accordingly, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: August 28, 2019




                                                 2